Citation Nr: 0729778	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-39 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
chronic peptic ulcer disease, recurrent, status post vagotomy 
with pyloroplasty (ulcers).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted the veteran service connection for 
ulcers and assigned a rating of 10 percent.  A rating 
decision of September 2004 increased the veteran's rating to 
40 percent.  The veteran testified at a hearing in August 
2007.

When the veteran filed his claim for service connection for 
ulcers, he also raised claims for service connection for 
hypertension and PTSD.  In an October 2006 statement, the 
veteran raised a claim for service connection for a heart 
disorder, again for service connection for hypertension, and 
for individual unemployability.  At the August 2007 hearing, 
the veteran raised a claim for service connection for 
headaches, secondary to ulcers.  None of these claims have 
been adjudicated.  These claims are REFERRED to the RO for 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last VA examination was in September 2004.  At 
his August 2007 hearing, the veteran stated that his 
disability has worsened, and that he now becomes nauseated 
and vomits at least twice a week, and has blood in his stools 
two to three times a month.  VA must provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See Addison v. Brown, 6 Vet. App. 90, 93, 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1995).  The medical 
examination must be thorough, informed, and account for 
records of prior treatment.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  As the veteran contends his disability has 
worsened, a new examination is needed.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

3.  The veteran's complete and current 
VA treatment records should be 
associated with the claims file.

4.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the veteran should be afforded a VA 
examination to determine the severity 
of his ulcers.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents therein 
should be reviewed. 

The examiner should conduct a complete 
history and physical, including the 
severity of any pain related to the 
veteran's ulcers, any weight loss or 
gain over the last year, the veteran's 
current weight, and any impairments of 
the veteran's health caused by his 
ulcers.

Next, the examiner should state whether 
the veteran has melena, experiences 
nausea or emesis, or has hematemesis.  
If so, give the frequency.  Necessary 
lab work should be obtained and the 
examiner should comment on whether the 
veteran is currently anemic or has been 
anemic in the last year.  Include 
copies of all laboratory reports.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



